UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): December 17, 2014 M.D.C. Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 1-8951 84-0622967 (State or other (Commission file number) (I.R.S. employer jurisdiction of identification no.) incorporation) 4350 South Monaco Street, Suite 500, Denver, Colorado 80237 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (303) 773-1100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On December 17, 2014, M.D.C. Holding, Inc. (the “Company”) entered into a First Amendment to Credit Agreement and Increasing Lenders Supplement (“First Amendment”) to its unsecured, five-year credit agreement (“Credit Agreement”) with U.S. Bank National Association, as designated agent and co-administrative agent, Citibank, N.A., as co-administrative agent, and SunTrust Bank and PNC Bank, National Association, as co-syndication agents, and the other banks that are signatories thereto. The First Amendment increases the Aggregate Commitment under the Credit Agreement by $100 million, from $450 million to $550 million, and extends the Facility Termination Date by one year to December 13, 2019. Capitalized terms are defined in the Credit Agreement. A copy of the First Amendment is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference. ITEM 2.03. CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT The disclosure contained in Item 1.01 is incorporated by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit Number Description Exhibit 10.1 First Amendment to Credit Agreement and Increasing Lenders Supplement, dated as of December 17, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. M.D.C. HOLDINGS, INC. Dated: December 17, 2014 By: /s/ Joseph H. Fretz Joseph H. Fretz Secretary and Corporate Counsel 2 INDEX TO EXHIBITS Exhibit Number Description Exhibit 10.1 First Amendment to Credit Agreement and Increasing Lenders Supplement, dated as of December 17, 2014. 3
